      Case 2:20-mc-00046-SPL Document 13 Filed 11/19/20 Page 1 of 2




 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                     )             No. MC-20-00046-PHX-SPL
      James Everett Shelton,
                                       )
 9                                     )
          Plaintiff/Judgment Creditor, )
10                                     )
      vs.                                            GARNISHMENT JUDGMENT
                                       )
11                                     )
      FCS Capital LLC,                 )
12                                     )
          Defendant/Judgment Debtor.   )
13                                     )
      ________________________________ )
14                                     )
      Secure Account Service LLC,      )
15                                     )
                                       )
16         Garnishee.                  )
                                       )
17                                     )
                                       )
18
19          The Court, having reviewed Plaintiff/Judgment Creditor James Everett Shelton’s
20   Application for Judgment on Garnishment against Garnishee Secure Account Service LLC
21   (Doc. 11), the Answer filed by Garnishee Secure Account Service LLC (Doc. 9), and the
22   entire file in this matter, and good cause appearing,
23          IT IS ORDERED that Plaintiff’s Application for Judgment on Garnishment against
24   Garnishee Secure Account Service LLC (Doc. 11) is granted.
25          IT IS FURTHER ORDERED that judgment in the amount of $28,821.61 is
26   entered against Garnishee Secure Account Service LLC and in favor of Plaintiff/Judgment
27   Creditor James Everett Shelton.
28          IT IS FURTHER ORDERED that Plaintiff/Judgment Creditor James Everett
      Case 2:20-mc-00046-SPL Document 13 Filed 11/19/20 Page 2 of 2




 1   Shelton shall deliver a copy of this Judgment Against Garnishee to Garnishee Secure
 2   Account Service LLC and Judgment Debtor FCS Capital LLC. Upon receipt of a copy of
 3   this Judgment Against Garnishee, Account Service LLC shall immediately transfer the
 4   judgment amount of $28,821.61 to James Everett Shelton.
 5         IT IS FURTHER ORDERED that, upon filing the satisfaction of this Judgment,
 6   Garnishee Secure Account Service LLC is discharged and released from the Writ of
 7   Garnishment issued on October 1, 2020 (Doc. 7).
 8         Dated this 19th day of November, 2020.
 9
10                                                  Honorable Steven P. Logan
                                                    United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
